Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
 

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2011/0317679 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 2011/0317679 A1).
Regarding claim 1, Jain discloses a method comprising:

obtaining a next root AP target beacon transmission time (TBTT) of a next beacon to be sent by the root AP from the transmission;
determining an amount of time to delay a next repeater TBTT of a next beacon to be sent by the repeater to avoid conflict between the next root AP TBTT and the next repeater TBTT (see [0015], “ Carrier-Sense Multiple Access with Collision Avoidance (CSMA/CA). The CSMA/CA protocol avoids collisions among stations by utilizing a random backoff time if the transmission medium is busy.”); and
delaying the next repeater TBTT based on the determined amount of time (normal operation for CSMA/CA is the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2011/0317679 A1) in view of Huang et al. (US 2013/0044739  A1).

Regarding claim 3, Jain disclsoes the method of claim 1, Jain does not specifically disclose however Huang disclsoes further comprising setting a repeater beacon interval equal to a root AP beacon interval of the root AP such that repeater TBTTs that follow the next repeater TBTT are out of phase with root AP TBTTs that follow the next root AP TBTT (see [0034], “[0034] The process 40 is described in detail as follows. According to Step 402, the communication device measures a time difference between a TBTT of the communication device and a nearest, TBTT of the WLAN AP for timing synchronization of the communication device, denoted as D as shown in FIG. 5. Please note that, the 
Regarding claim 4, Jain discloses the method of claim 1, Jain does not specifically disclose however Huang discloses further comprising setting a repeater beacon interval to a different value than a root AP beacon interval of the root AP such that at least some repeater TBTTs that follow the next repeater TBTT are out of phase with root AP TBTTs that follow the next root AP TBTT (see [0032], “a beacon interval identical to the beacon interval of the WLAN AP. In order to realize the process 40, please also refer to FIG. 5 and FIG. 6, which are diagrams of beacon transmission of the communication device performing the process 40, including beacons sent to P2P client devices and beacons received from the WLAN AP, based on different condition that the channel for the Wi-Fi Direct connection and the channel for the WLAN connection are different or the same. The beacon interval of the communication device and the beacon interval of the WLAN AP are the same, e.g. 100 ms”).
Regarding claim 5, Jain discloses the method of claim 1, Jain does not specifically disclose however Huang discloses  wherein delaying the next repeater TBTT based on the determined amount of time comprises delaying the next repeater TBTT by the 
Regarding claim 6, Jain discloses the method of claim 1, Jain does not specifically disclose however Huang disclsoes further comprising wherein delaying the next repeater TBTT based on the determined amount of time comprises delaying the next repeater TBTT by a portion of the determined amount of time, the method further comprising delaying each of a plurality of subsequent repeater TBTTs that follow the next repeater TBTT by a portion of the determined amount of time (time (note interval between TBTT in fig. 1-2), where interval is the same and predetermined), wherein a sum of the portions of the determined amount of time equals the determined amount of time (see [0065], “[0065] Step 806: Send a fifth message including the timestamp of the TSF Timer of the communication device to a P2P client device prior to sending the first shifted beacon, to update a TSF timer of the P2P client device.”).



Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR20150095084A) (From Information Disclosure Statment).

 Regarding claim 7, KR20150095084A discloses method comprising:

determining a load on a downstream buffer within the repeater that corresponds to data to be transmitted within a downstream network (see [0064] traffic concentration on received traffic);
determining whether to adjust DBVC duty cycles of the repeater based on the load on the upstream buffer and the load on the downstream buffer (see [0067], “the transmission time management method according to the present invention comprises an external beacon receiving step (S10), an external beacon period calculating step (S20) and a transmission time calculating step (S30), the traffic data receiving step ”); and
adjusting the DBVC duty cycles of the repeater ([0071] determines its own beacon transmission time);


Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over KR20150095084A in view of Jeon et et al. (US 2020/0221344 A1).
Regarding claim 8, KR20150095084A discloses the method of claim 7, KR20150095084A does not specifically disclose however Jeon discloses wherein the load on the downstream buffer comprises data to be sent by the repeater to one or more client devices within the downstream network (see downlink buffer in claim 6).
It would have been obvious at the time of filing to combine the teachings of KR20150095084A with that of Murgai. Doing so would conform to well-known conventions and standards with the field of endeavor.
Regarding claim 9, KR20150095084A discloses the method of claim 7, wherein:
KR20150095084A does not specifically disclose however Jeon discloses determining the load on the upstream buffer (see upstream data buffer [0155]) comprises identifying a priority of the data within the upstream buffer based on a type of the data (see traffic type [0098]) within the upstream buffer and calculating the load on the upstream buffer based on the identified priority of the data within the upstream buffer, a given amount of data with higher priority contributing more to 
KR20150095084A does not specifically disclose however Jeon discloses determining the load on the downstream buffer comprises identifying a priority of the data within the downstream buffer based on a type of the data within the downstream buffer (see claim 3, “”and determine a number of downlink (DL) bandwidth allocation requests to transmit based on the identified available receive buffer size, ) and calculating the load on the downstream buffer based on the identified priority of the data within the downstream buffer (see claim 6, “congestion feedback information generated by the processor includes at least one of a network load, network delay information, a buffer status of the BS, and a packet sojourn time at the BS, and the congestion feedback information is generated and transmitted at least one of periodically, a periodically based on request from the at least one other BS, and dynamically based on a condition including at least one of buffer size and delay at the BS.”), a given amount of data with higher priority contributing more to the determined load than a same amount of data with lower priority (see lower priority [0170]);
.


Allowable Subject Matter
Claims 14-25 are allowed.

Claims 2, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643